ORDER

PER CURIAM.
Cindy Morton (“Defendant”) appeals from the judgment of the trial court finding her guilty of two counts of stealing under $500 in violation of RSMo section 570.030 (Cum.Supp.2003), class A misdemeanors, after a bench trial. Defendant contends that the trial court erred in finding her guilty of the two charges in that the State of Missouri (“State”) did not prove that venue was proper beyond a reasonable doubt. Defendant further asserts that the trial court erred in finding her guilty in that it improperly admitted hearsay evidence contained in business records and it had to make impermissible inferences to find her guilty based on the evidence presented. Defendant also argues that the trial court erred in finding her guilty because the State failed to disclose potentially exculpatory evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).